In a proceeding, inter alia, pursuant to CFLR article 78 in the nature of mandamus to compel the Town Clerk of the Town of Wallkill to issue final subdivision approval, Jeanne Gervasi, individually and as Town Clerk of the-Town of Wallkill, and the Flanning Board of the Town of Wallkill appeal from a judgment of the Supreme Court, Orange County (Lange, J.), dated November 5, 2003, which, inter alia, granted the petition and directed the Town Clerk of the Town of Wallkill to issue a certifícate of approval of the final subdivision application.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly determined that the petitioner was entitled to approval of its final subdivision application, since the Flanning Board of the Town of Wallkill failed to act within the appropriate time frame measured from the time that the petitioner timely filed its application for final approval (see Town Law § 276 [8]). Contrary to the appellant’s contention, following the default of the Flanning Board of the Town of *598Wallkill, the petitioner’s letter to the Town Clerk dated April 23, 2001, was sufficient to trigger the Town Clerk’s obligation to issue a certificate of approval of the final subdivision (see Town Law § 276 [8]).
The appellants’ remaining contention is without merit. Florio, J.P., H. Miller, Cozier and S. Miller, JJ, concur.